Per Curiam : The question presented by this record is whether the board of directors of public schools in the city of Olney have authority to appoint a superintendent of the graded schools in said city and pay him a reasonable salary for his services. We have no doubt the circuit court decided correctly in holding they had such power. A special law, passed March 9, 1867, makes it the duty of these directors to establish and keep up a system of graded schools in said city. The evidence shows there are ten teachers, in different rooms, and over eight hundred pupils, and that a general superintendent is necessary to the successful working of the system. This we can readily comprehend, and the power to appoint and pay this officer must be considered as given by necessary implication. Decree affirmed.